Citation Nr: 1431804	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-49 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Marcheta Gillam, Attorney


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for multiple sclerosis.  The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The Veteran requested a Board Video hearing in December 2009, but withdrew his request for a hearing in June 2012.

The Board remanded the case in September 2012 for a VA examination and opinion.  The Veteran was provided a supplemental statement of the case in October 2013.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the September 2012 Board Remand is included in the Duties to Notify and to Assist section below.

The issue of service connection for an undiagnosed illness is raised in the record, in a March 2008 lay statement, and this issue is referred to the AOJ for adjudication.


FINDINGS OF FACT

1.  Symptoms of multiple sclerosis were not chronic in active service or continuous since service separation.  

2.  Multiple sclerosis did not manifest to a compensable degree within seven years of service separation.

3.  The Veteran's multiple sclerosis is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In a July 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  The July 2006 letter, however, did not contain information regarding claims due to exposure to radiation, as reported by the Veteran in his claim for disability benefits.  In a March 2010 letter, the VA requested additional information regarding the Veteran's radiation exposure.  No evidence of radiation exposure was submitted, and the Veteran was provided a supplemental statement of the case in April 2011.  The Veteran was notified in September 2012 that his case had been remanded by the Board.  In addition, the Veteran was provided a statement of the case in November 2009 and a supplemental statement of the case in October 2013.

VA also satisfied its duty to assist the Veteran in the development of the claim.  The Veteran was notified in March 2008 that the VA attempted to obtain his service treatment records from the National Personnel Records Center (NPRC) and the VA Records Management Center (RMC), however, the records were unavailable and future efforts to locate them would be futile.  VA requested that the Veteran submit any service records in his possession and provided examples of documents that may be able to be furnished as substitutes for service treatment records.  Private treatment records and lay statements have been associated with the record.  The Veteran was provided an adequate VA examination for compensation purposes in October 2013.  The examiner reviewed the claims file and recorded a detailed summary of the Veteran's medical history, including statements by the Veteran, conducted a thorough physical examination, reviewed magnetic resonance imaging (MRI) reports, and considered statements by other physicians and lay persons.  The examination report and opinion have been attached to the claims file.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.


Disability Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

In this case, multiple sclerosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops multiple sclerosis to a degree of 10 percent or more within seven years from separation from service, multiple sclerosis may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Multiple Sclerosis

The Veteran contends that he started having symptoms related to multiple sclerosis prior to discharge from service.  Specifically, he reported that he experienced vertigo in 1991 or 1992, had blurry or floating spots in his vision, and sought treatment for pain in his spine and weakness in his back in 1994.  He also contends that he had symptoms of multiple sclerosis within seven years of service separation.  He reported that he had occasional erectile dysfunction since 1996, muscle spasms, such as eye twitching, since 1999, and that he experienced periods of extreme fatigue and joint pain in his lower back, knees and knuckles since discharge.  See Statement by the Veteran, dated August 2006; see also, VA Form 21-4138, Statement in Support of Claim, received March 2008; see also VA Form 21-4138, received July 2008.

After review of the record, the Board finds that the weight of the competent evidence, lay and medical, demonstrates that symptoms of multiple sclerosis were not chronic in active service or continuous since service separation.  As discussed above, the Veteran's service treatment records are not available for review.  The Veteran submitted multiple statements describing the symptoms he had from the early 1990s to the present, which he related to his multiple sclerosis.  He also provided statements from his spouse and former supervisor reporting their observations of his symptoms.  In addition, the Veteran submitted post-service private treatment records and statements from his private medical providers.

In May 2006, the Veteran's spouse reported that the Veteran had experienced blurry vision/blind spot, extreme fatigue, joint pain, sexual dysfunction, and headaches since she met him in 1998.  She also reported in May 2006 that he experienced new symptoms, such as "pins and needles" in his arms and legs, vertigo, loss of balance, and felt hot around his rib cage.  In March 2008, the Veteran's former supervisor reported that he saw the Veteran almost every day from 1996 to 1998 and that the Veteran suffered from extreme tiredness on many occasions, and complained of blurry vision occasionally, often accompanied by headaches and a dizzy spell once in a while.

The Veteran submitted private medical records showing December 2000 treatment for a left knee soccer injury; May 2001 treatment for right knee stiffness and soreness after playing softball for 12 weeks; and August 2002 treatment for ankle pain (Achilles tendon tight) only after soccer and softball, and eye twitching.  The Board finds it probative that no VA or private medical provider has attributed these symptoms to the Veteran's multiple sclerosis.

In April 2006, after his primary care provider ordered an MRI scan of the brain which showed some abnormal signs, the Veteran was referred for additional evaluation to determine whether he had multiple sclerosis or demyelinating conditions.  An April 2006 private examination report indicates that the Veteran started with numbness and tingling of the right arm 2-3 weeks prior, which had been persistent.  Later, the Veteran experienced paresthesia of the right leg.  He denied weakness of the right side.  No double vision, no slurred speech, no visual disturbance.  The Veteran stated that once in a while he saw a sparkle in his right eye, but that had been going on for a while.  He had no neck pain and no bladder control problems.  The Veteran reported that he had never had similar symptoms in the past.  The private examiner conducted a health review and the Veteran reported having no fatigue and occasional hot and cold intolerance.  After examination of the Veteran, the private examiner noted that a demyelinating condition, such as multiple sclerosis, was highly suspicious based on the Veteran's age and the findings of the MRI, and therefore, more evidence was needed.  The Veteran underwent additional testing in April 2006, which identified a cervical spine lesion on MRI consistent with multiple sclerosis.

In May 2006 the Veteran submitted a statement from a private neurologist (Z.G.G.), which stated that the Veteran had multiple sclerosis, a progressive, chronic condition.  The private neurologist indicated that common symptoms for multiple sclerosis are visual disturbances, even blindness, fatigue, difficulty walking, and weakness of the extremities.  The private neurologist did not, however, attribute these symptoms to the Veteran's condition or make any statement regarding the onset of the Veteran's symptoms of multiple sclerosis.  See Letter from Z.G.G., dated May 2006.

In December 2006, the Veteran had an episode of vertigo.  Private medical records indicate the Veteran was advised to be seen for evaluation should these spells continue.  There is no indication in the record that the Veteran's vertigo spell was related to his multiple sclerosis.

In March 2008, a private optometrist provided a letter stating he had treated the Veteran from 1994 to 1996, but those records were purged.  The private optometrist opined that since 1994 the Veteran had symptoms of multiple sclerosis and that his chief complaint was blurred vision and difficulty typing on the computer.  The private optometrist provided no rationale for his opinion, and therefore, the Board finds this opinion of little probative value.

In June 2008, a private neurologist (M.M.) reported that the Veteran had been her patient since November 2007.  The private neurologist provided a summary of symptoms reported to her by the Veteran, such as blurry vision, blind spots, extreme fatigue, and sexual function problems.  The private neurologist noted that the Veteran was diagnosed with multiple sclerosis in April 2006 after he experienced numbness and tingling in his right arm that spread to his leg and torso that these symptoms improved and fully resolved shortly after starting injection/medication therapy.  In addition, the private neurologist noted that the Veteran suffered from problems with balance, muscle spasms, and pain; however, the neurologist did not indicate whether she attributed these symptoms to the Veteran's multiple sclerosis.  The private neurologist opined that the Veteran's symptoms from 1994 to 1999 were likely a result of his later diagnosed multiple sclerosis.  The neurologist provided no rationale for this opinion, and therefore, the Board assigns the June 2008 private neurologist opinion little probative value.

The Veteran was provided a VA examination in October 2013, at which time he reported that, in the early 1990s, he had "spots in [his] vision," which he described as a little black spot that moved with his vision if he stared at something, whether or not his eyes were opened or closed.  The VA examiner explained that this was consistent with benign floaters, particularly given that the Veteran has had normal eye examinations.  The Veteran also reported that he had knee joint pain in 1993 or 1994; however, the VA examiner explained that multiple sclerosis is not a disease of the knees or joints, so this pain is unrelated.  The Veteran complained of a "dragging foot" since 1997 or 1998, which he described as happening occasionally when he walked.  The Board notes this was the first report of any foot symptoms in the record.  The Veteran also reported that he had troubled getting out of bed in the morning to go to work starting in the late 1990s.  In 2006, the Veteran developed symptoms of numbness, burning, and tingling in the right arm, which progressed over the next week to include the right torso and then the right leg.  The VA examiner noted that the Veteran sought medical care, was diagnosed with multiple sclerosis based on his 2006 symptoms and MRI findings, and started on treatment.  The Veteran felt that his right arm was weaker than his left, and reported that he started to develop cognitive problems in the last two years.  He also reported that he had experienced short bouts of vertigo.  The VA examiner further noted that all of the Veteran's spells since 2006 have largely resolved with some residual symptoms remaining after each attack, consistent with relapsing remitting multiple sclerosis.

After conducting a thorough physical examination, the October 2013 VA examiner opined that the first symptoms consistent with the Veteran's diagnosis of relapsing remitting multiple sclerosis developed in 2006, and that the Veteran's earlier complaints are not consistent with the disease of multiple sclerosis.  The VA examiner also opined that the episode of vertigo that the Veteran experienced in active service could be from multiple etiologies and was more likely than not infectious viral labrynthitis.  The October 2013 VA examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's condition of multiple sclerosis manifested on or before August 24, 2001 (7 years after military separation).  He explained that the Veteran's symptoms manifested in 2006, 12 years after service separation.  The VA examiner also noted that in making this determination, he had reviewed the claims file including statements by physicians, the Veteran, his spouse, and other lay persons, as well as, the detailed history as given.  The VA examiner recorded that he discussed his opinion with the Veteran at the time of the examination.  The Board finds the VA examiner's more thorough opinion, which explained that the Veteran's earlier complaints were unrelated to his multiple sclerosis and that his 2006 symptoms with MRI results were the basis for his diagnosis (not his earlier complaints) and consistent with the disease process of relapsing, remitting multiple sclerosis, more probative, than the unsupportive private medical opinions, in determining when the Veteran's symptoms of multiple sclerosis manifested.

Turning to the lay evidence, the Veteran is competent to report his various symptoms as he experienced them, and his spouse and former supervisor as they observed them, and the Board finds them credible.  The Board notes that the Veteran's spouse described the Veteran's 2006 symptoms as new, distinguishing them from his earlier complaints, and that the Veteran reported in an April 2006 private examination that he had never experienced similar symptoms in the past.  The Board finds these statements probative in determining the onset of the Veteran's multiple sclerosis.  The Board further notes that in a March 2008 statement the Veteran attributed his joint pain to an unexplained illness, but he and his spouse also attributed joint pain to his multiple sclerosis.  The Veteran and his spouse, however, are not competent as lay persons to distinguish the Veteran's symptoms of multiple sclerosis, to assign diagnoses, or determine the etiology of the Veteran's multiple sclerosis.  Making determinations regarding diagnoses and etiology of disabilities requires medical training and expertise, and in this case, MRI testing and interpretation, that the Veteran and his spouse do not possess.  Therefore, the Board finds the lay statements, as they regard the element of nexus, not credible, and assigns them no probative weight.

For these reaons, the Board finds that the weight of the competent and probative evidence, lay and medical, demonstrates that the Veteran's symptoms of multiple sclerosis first appeared in 2006.  As such, the Board also finds that the weight of the evidence, shows that the Veteran's multiple sclerosis did not manifest to a compensable degree within seven years of service separation and is not etiologically related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


